DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Michael S. Brodbine on February 15, 2022 and July 11, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An array substrate, comprising a plurality of pixel units arranged in an array, each pixel unit comprising a light emitting unit and a pixel definition layer disposed around the light emitting unit; 
wherein the plurality of pixel units comprise red pixel units, green pixel units, blue pixel units and white pixel units; a pixel unit group composed of a red pixel unit, a green pixel unit and a blue pixel unit is provided on each of two sides of each white pixel unit along a row direction 
in each white pixel unit, a light wave partition groove is provided in the pixel definition layer on two sides of the light emitting unit in the row direction, and a light wave blocking layer is provided in the light wave partition groove;


wherein no light wave partition groove is provided between any two of the red pixel unit, the green pixel unit and the blue pixel unit in the pixel unit group;
wherein the light emitting unit is a white organic light emitting diode (OLED), comprising an anode and a cathode disposed opposite to each other, and an OLED light emitting layer between the anode and the cathode; and the light wave blocking layer is an extension part of the cathode and the OLED light emitting layer;
wherein the red pixel unit further comprises a red color filter provided on a light exiting side of the white OLED in the red pixel unit; the green pixel unit further comprises a green color filter provided on a light exiting side of the white OLED in the green pixel unit; and the blue pixel unit further comprises a blue color filter provided on a light exiting side of the white OLED in the blue pixel unit; and
wherein a bottom surface of the light wave blocking layer is coplanar with a bottom surface of the red color filter, a bottom surface of the green color filter, and a bottom surface of the blue color filter.

Claims 2-5 (Cancelled).

Claim 6 (Currently Amended).
The array substrate of  claim 1, wherein a planarization layer and/or a passivation layer is arranged on a side of the anode away from the cathode, the light wave partition groove extends into the planarization layer and/or the passivation layer, and an extension part of the light wave partition groove is an extension slot.

Claim 11 (Cancelled).

Claims 16-18 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on December 01, 2021. The objection to specification in previous Office Action filed on September 01, 2021 is hereby withdrawn.

Claim Objections
Examiner acknowledges the cancellations of claims 2 and 15 filed on December 01, 2021 and authorized on February 15, 2022. The claim objections in the previous Office Action filed on September 01, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 6, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, in each white pixel unit, a light wave partition groove is provided in the pixel definition layer on two sides of the light emitting unit in the row direction; no light wave partition groove is provided between any two of the red pixel unit, the green pixel unit and the blue pixel unit in the pixel unit group; the light wave blocking layer is an extension part of the cathode and the OLED light emitting layer; a bottom surface of the light wave blocking layer is coplanar with a bottom surface of the red color filter, a bottom surface of the green color filter, and a bottom surface of the blue color filter. Therefore, claim 1 is allowable. Accordingly, claims 6 and 12 are allowable as they depend upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2017/0110522 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892